09-0572-ag
         Li v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A098 905 763
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of March, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                GERARD E. LYNCH,
10                   Circuit Judges.
11       _______________________________________
12
13       YONG QIN LI,
14                Petitioner,
15
16                      v.                                      09-0572-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Yong Qin Li, pro se, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; M. Jocelyn
28                                     Lopez Wright, Senior Litigation
29                                     Counsel, Office of Immigration
30                                     Litigation; Kristin K. Edison,
31                                     Attorney, Office of Immigration
32                                     Litigation, United States Department
33                                     of Justice, Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Yong Qin Li, a native and citizen of the

6    People’s Republic of China, seeks review of a January 28,

7    2009, order of the BIA affirming the December 14, 2006,

8    decision of Immigration Judge (“IJ”) Robert D. Weisel

9    denying Li’s application for withholding of removal and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Yong Qin Li, No. A098 905 763 (B.I.A. Jan. 28, 2009), aff’g

12   No. A098 905 763 (Immig. Ct. N.Y. City Dec. 14, 2006).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15        Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.     See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).        The

18   applicable standards of review are well-established.     See 8

19   U.S.C. § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546 F.3d

20   138, 157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529

21   F.3d 99, 110 (2d Cir. 2008).

22   I.   CAT Relief

23        As the government argues, although Li sets forth the

                                    2
1    standard for CAT relief in his pro se brief before this

2    Court, even construing that brief broadly, see Steevenez v.

3    Gonzales, 476 F.3d 114, 118 (2d Cir. 2007), he does not

4    challenge the basis for the agency’s denial of his request

5    for CAT relief.        Accordingly, we deem any such challenge

6    waived.        See Yueqing Zheng v. Gonzales, 426 F.3d 540, 545

7    n.7 (2d Cir. 2005).

8    II.   Withholding of Removal

9          In the absence of past persecution, an alien can

10   demonstrate eligibility for withholding of removal if he can

11   show that it is more likely than not he would face

12   persecution on account of a protected ground.        8 C.F.R.

13   § 1208.16(b)(2).        The agency reasonably found that Li failed

14   to make this showing, because he did not demonstrate a clear

15   probability that authorities in China were either aware of

16   his activities on behalf of the Chinese Democratic Party

17   (“CDP”) or likely to become aware of such activities.           See

18   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

19   2008). *


                *
             As the government argues in its brief, Li waives
       any challenge to the IJ’s finding that he failed to
       establish either past persecution or a likelihood of
       future persecution based on his religion. See Yueqing,
       426 F.3d at 545 n.7. We are not persuaded, however, by
       the government’s argument that Li failed to exhaust his

                                        3
1        Before this Court, Li argues that the agency failed to

2    appropriately analyze his claim under the framework

3    articulated in Hongsheng Leng because the BIA “did not

4    expressly rule whether it would be likely or not that the

5    Chinese authorities would be aware of [his] activities.”

6    However, the IJ explicitly addressed this issue, and under

7    such circumstances, the BIA is not required to supplement

8    the IJ’s analysis.   See Mei Chai Ye v. U.S. Dep’t of

9    Justice, 489 F.3d 517, 523 (2d Cir. 2007); see also 8 C.F.R.

10   § 1003.1(e)(4).   Similarly, Li’s argument that the IJ failed

11   to consider evidence that he is a member of the CDP is

12   unavailing, as the IJ assumed the credibility of Li’s

13   testimony that Chinese officials photographed him protesting

14   in front of the Chinese consulate.   Because the agency’s

15   finding that Li failed to meet his burden of proof for

16   withholding of removal is supported by the record, we need

17   not reach Li’s challenge to the IJ’s adverse credibility

18   determination.

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of




       challenge to the IJ’s denial of relief based on his
       political beliefs.

                                   4
1   removal that the Court previously granted in this petition

2   is VACATED, and any pending motion for a stay of removal in

3   this petition is DISMISSED as moot. Any pending request for

4   oral argument in this petition is DENIED in accordance with

5   Federal Rule of Appellate Procedure 34(a)(2), and Second

6   Circuit Local Rule 34.1(b).

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe, Clerk
9




                                   5